                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA




 OPEN TECHNOLOGY FUND, et al.,

           Plaintiffs,

      v.                                        No. 1:20-cv-1710-BAH

 MICHAEL PACK, in his official
 capacity as Chief Executive Officer and
 Director of the U.S. Agency for Global
 Media,

           Defendant.



                 DEFENDANT’S RESPONSE TO PLAINTIFFS’
           JUNE 29, 2020 NOTICE OF SUPPLEMENTAL AUTHORITY


       Plaintiffs recently filed a notice of supplemental authority (ECF No. 10)

purportedly seeking to correct the “impression that OTF was established by or under the

authority of Congress or the U.S. Agency for Global Media (USAGM).” That notice is

irrelevant. Nobody ever contended that OTF was “authorized by Congress or [USAGM]”

through government incorporation or charter. As Defendant explained, no organization is

“authorized by Congress or [USAGM]” through government incorporation or charter.

Def.’s Opp’n at 4–5, ECF No. 7. And all organizations that Plaintiffs attempt to classify

as “authorized”—including Radio Free Asia and Radio Free Europe—are “private, non-

profit 501(c)(3) organizations incorporated under state law.” Pls.’ Mot. at 1, ECF No. 4;

Def.’s Opp’n at 4–5.
          OTF should be considered “authorized under this chapter” for purposes of 22

U.S.C. § 6209(d) because it is funded as “authorized” under § 6204(a)(5), which gives the

CEO the “authorit[y]” to “make and supervise grants and cooperative agreements.” See

Def.’s Opp’n at 3–8. In referencing OTF’s prior status as part of Radio Free Asia,

Defendant’s point was simple: Congress would have expected that result. See Def.’s Opp’n

at 6–7.



 DATED: June 29, 2020                   Respectfully submitted,

                                        JOSEPH H. HUNT
                                        Assistant Attorney General

                                        DAVID M. MORRELL
                                        Deputy Assistant Attorney General

                                        CHRISTOPHER HALL
                                        Assistant Director, Federal Programs Branch

                                        /s/ Stephen Ehrlich
                                        STEPHEN EHRLICH (NY Bar # 5264171)
                                        CHARLES E.T. ROBERTS (PA Bar # 326539)
                                        Trial Attorneys
                                        United States Department of Justice
                                        Civil Division, Federal Programs Branch
                                        1100 L Street, N.W.
                                        Washington, DC 20005
                                        Tel.: (202) 305-9803
                                        Email: stephen.ehrlich@usdoj.gov

                                        Counsel for Defendants
